This action is brought on an agreement, by which the defendant promised to pay H.B. Hart $1,125 whenever he should receive certificates under a contract between Frederick F. Betts  Co. and the government of the United States, for the making and delivery of five thousand sets of military equipments, provided he should receive certificates to that amount. The defendant became the assignee of this contract with the government of the United States, by sale from Betts  Co. of all their assets, including the equipments, for the sum of $8,000, which they had previously owed him. The consideration of this agreement was, that Hart should aid Potter in procuring the inspection and acceptance by the government of these military equipments; it also appeared that Frederick F. Betts  Co. owed this sum of $1,125 to Hart, at the time of the sale of their assets to the defendant. Hart assigned the agreement with the defendant to the plaintiff, in this action.
The answer denies the assignment by Hart to the plaintiff; sets up that the plaintiff is an attorney-at-law, with the intent and for the purpose of bringing a suit thereon, contrary to the statute; that Hart, at the same time when defendant signed the agreement above mentioned, signed an *Page 68 
agreement, in which he promises to aid Potter in getting the goods examined by the government without charge. The answer also sets up fraudulent representations on the part of Hart to induce the defendant to sign the agreement; that Hart never aided him in procuring the certificates, and, in fact, that he never received from the government any of the certificates mentioned in the agreement. For a sixth defense he sets up the pendency of another action.
The defendant's counsel moved to dismiss the complaint, on the ground that another action for the same cause was then pending. There was nothing to show that the other action was for the same cause, except that it was for a similar amount; but it was between parties other than the parties to this suit.
The judge, in his charge to the jury, instructed them that the fact set up that the plaintiff in this action is an attorney-at-law, practicing in New Jersey, is no defense. There was no evidence, besides, showing that the plaintiff purchased the agreement with the intent and for the purpose of bringing a suit thereon. All the questions of fact were fairly and precisely left to the jury.
The exceptions are clearly untenable.
The judgment should be affirmed, with costs and ten per cent damages.